 380DECISIONS OF NATIONALLABOR RELATIONS BOARDOrlando Paper Co., Inc.andTeamsters,Chauffeurs,Warehousemen and Helpers Local Union No. 385,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 12-CA-5361June 9, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn March 29, 1972, Trial Examiner Arthur Leffissued the attached Decision in this proceeding.Thereafter,Respondent' filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order. of the Trial Examiner and hereby ordersthat Respondent, Orlando Paper Co., Inc., Orlando,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Trial Examiner: Upon a charge filed bytheabove-namedUnion on October 26, 1971, andamended on November 23, 1971, the General Counsel oftheNational Labor Relations Board, by the RegionalDirector for Region 12 of the National Labor RelationsBoard, issued a complaint, dated November 30, 1971,against Orlando Paper Co., Inc., herein called the Respon-dent, alleging that the Respondent had engaged in unfairlabor practices within the meaning of Sections 8(a)(1) and(5) and 2(6) and (7) of the National Labor Relations Act,as amended. The Respondent filed an answer denying thecommission of the alleged unfair labor practices. A hearingwas held at Orlando, Florida, on January 10, 11, and 12,1The complaint alleges and the Respondent's answer admits that[A ]IIproduction employees, including truckdnvers and workingforemen, employed by Respondent at its Orlando, Florida, facility, butexcluding guards, professional employees,salesmen, technical employ-1972.On February 18, 1972, the General Counsel andRespondent filed briefs.Upon the entire record in the case and from myobservation' of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent, a Florida corporation with its principalplace of business in Orlando, Florida, where it is engagedin the sale and distribution at wholesale of paper and alliedproducts, annually purchases and receives products valuedin excess of $50,000 directly from points located outsidethe State of Florida. The Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesAs noted above, this case is concerned with alleged8(a)(1) and (5) violations by the Respondent. The GeneralCounsel asserts in substance that beginning about October6, 1971, after the Union had been designated by a majorityof the Respondent's employees in an appropriate unit' astheir bargaining agent, the Respondent not only refused torecognize the Union but embarked upon a course of unfairlabor practices of such an extensive, substantial, andpervasive nature-26 separate counts of alleged 8(a)(1)violations are pleaded in the complaint-as to preclude theholding of a fair election and require a bargaining order asthe appropriate remedy.The Respondent concedes that a majority of its employ-ees in the appropriate unit signed union designation cardsand that it refused to recognize the Union on the basis ofsuch cards.But it allegesthat the Union's card majoritywas "tainted" by the participation in the Union's organiza-tional effort of one Freeman Harper, who, contrary to thepositionof the General Counsel, it contends was asupervisor within the meaning of Section 2(11) of the Act.The Respondent denies that it committed any of the 26alleged independent 8(a)(1) violations attributed to it in thecomplaint.But, aside from its defense of a "tainted"majority, it asserts that even if the alleged 8(a)(1) violationsare found to have been proved, they would not justify aremedial bargaining order.B.The Respondent'sWork Force; The SupervisoryStatus of Freeman HarperThe Respondent operatesitsbusinessof distributingpaper goods in Orlando, Florida, out of a warehouseees, office clerical employees,and supervisors as defined in the Act,constitute a unit appropriate for the purposesof collectivebargainingwithin the meaning of Section 9(b) of the Act.197 NLRB No. 72 ORLANDOPAPERCO., INC.381containingapproximately 50,000 square feet.DamelFranklin, the Respondent's general manager and vicepresident,is inoverall charge of the Respondent's Orlandooperations.His office is situated in a glass-partitionedcorner of the warehouse where the Respondent's generaloffice facilities are also to be found. By rising from his deskand going to the glass partition, he can view the physicalwarehouse operations. Also situated in the office areafacing the warehouse is O. R. Cooper, the office manager,described by Franklin as his "right hand." Cooper, whoearns approximately $210 a week, serves as the Respon-dent's head bookkeeper. He also supervises the work of theRespondent's office force, consisting of two bookkeepers,four telephone salesgirls, a secretary, and an inventoryclerk.He has no significant part, however, in directing thephysical operations of the warehouse itself, except that heholds himself available to the warehouse foreman forconsultation about any special problem that may come upwhen Franklin is away.Apart from the employees mentioned above, the Respon-dent'swork force is composed of warehousemen andtruckdrivers, herein referred to as the warehouse employ-ees,who alone are directly involved in this proceeding.Duringmost of the period material herein-in lateSeptember and October 1971-the Respondent employedninewarehouse employees-FreemanHarper, JamesFitzgerald,Arthur Eastman, Tom Adams, William Jones,Samuel Edwards, Michael Homer, James Green, and J. D.Powell. The first four worked primarily as warehousemen.The others-except possibly for Powell whose precise job isnot disclosed by this record-worked primarily as truckdriv-ers operating the four trucks which the Respondent useson regularly assigned runs in making deliveries of thepaper products it sells.2 All of the warehouse employeesreferred to above were hourly-rated, except Fitzgerald andHarper. Fitzgerald, whose work in the warehouse wasprimarily that of a receiving clerk, was paid a straightsalaryof $110 a week.3 Harper-who, on a uniondesignation card he signed, identified his job as that of"working foreman"-was paid, a straight weekly- salary of$125 a week, with no extra compensation for overtimework. Hourly-rated warehousemen receive $2.25 per hour,but with overtime usually earn about $115 a week. Thestatus of Fitzgerald as a rank-and-file employee is notdisputed. In issue, however, is the status of Harper, theGeneral Counsel contending that he is at most a leadmanor a straw boss and the Respondent contending that he is asupervisor within the meaning of the Act.Harper began working for the Respondent in June 1971as an hourly-rated warehouseman. At about the end ofAugust 1971, he was assigned to his present salariedposition, replacingWilliam Jones who had occupied thatposition for the previous 3 months or so. Jones at the same2Adams left the Respondent's employ on or about November1, 1971,the others mentioned above were still with the Respondent at the time of thehearing In the latter part of October 1971, the Respondent hired three newwarehouse employees,only one of whom, Friedman,was still in its employat the time of the hearing Normally there is a high rate of employeeturnover among the Respondent'swarehouse employees It was stipulatedthat during the 10-month period preceding the hearing,the Respondenthired 22 warehouse employees to maintain its normal 9-man complementand that four different individuals successively occupied the workingtime was reassigned,at his own request, to his earlierposition as a truckdriver. Franklin told Harper when heassignedhim to the position Jones was vacating that hewas to be in charge of the warehouse with responsibility tosee to it that trucks were out in time, that orders werepulled correctly, and that errors were kept to a minimum.According, to Harper's testimony, which I credit, Franklindid not then, or later, say anything to him about his jobtitleor, except as stated above, tell him specifically whathis authority over other warehouse employees was to be.4Harper understood, however, that he was to have the samefunctions and responsibilities that Jones had had. Jones, ashis testimony reflects, understood his title to be that ofwarehouseforeman.In his present position, Harper spends 90 to 95 percent ofhis working time performing the same physical functions asthose performed by other warehousemen-pulling orders,using the forklift, loading and unloading trucks, etc. Inaddition, however,he assignsto other warehousemen theirspecific daily work tasks, telling them, for example, whatshipping orders they are to work on and what trucks theyare to load. He is also responsible for seeing to it thatshipping orders are filled accurately, that shipments arewritten up properly with all merchandise accounted for,and that the loading of trucks is completed in time forscheduled deliveries.Harperwas given keys to thewarehouse at the time he was assigned to his presentposition.On occasions when this has been required inorder to meet scheduled delivery times, Harper has openedthewarehouse early or keptmen late.Ithas also beennecessary for him at times to do catchup work onSaturdays or Sundays with the assistance of hourly-ratedemployees.In such instances,he has usually selected theemployees who are to work the overtime hours. Harperdoes not normally assign truckdrivers to specific runs aseach regular truckdriver has his own established route. Butthereare timeswhen trucksare sent outwith double loads,requiring the use of a helper in addition to the driver. Insuch situations,Harpermakes the selection of theemployee who is to ride with the driver. Similarly, when anextra route is to be run or when a driver is absent and theextra or part-time driver is not available, Harper will assigna warehouseman to perform the delivery job. Harper hasauthority to lease additional trucks when in his opinionthey are needed, but he has never actually exercised thatauthoritywithout first obtaining the approval of eitherFranklin or Cooper.When warehouse employeesdesire timeoff from workthey take it up with Harper. If the request is for a period ofshort duration, say, for an hour or so, and Harper is of theopinion that it will not interfere with warehouse opera-tions,he grantsitonhis own authority and merely directsthe employee to report his leave time to Cooper forforeman position heldby Harperat the time of the events material herein.3Fitzgerald had transferred to that position from a truckdnver'sjob. Hetestified that as a truckdnver,his total weekly income,with overtime, hadranged from $115 to $130 a week4Franklin's testimony on cross-examination that he specifically toldHarper that he was to have authority to hire and fire warehouse employeesisnot credited.Franklinmade no mention of this during his directexamination and his testimony to that effect on cross impressed me asimprovised 382DECISIONSOF NATIONALLABOR RELATIONS BOARDtimekeeping record purposes. However, if the request is fora substantial period he refers the request to Franklin orCooper At no time has an employee been denied time offonce Harper has approved his request. On one occasionwhen there was not enough work to go around, Franklinasked Harper to select two men for temporary layoff, butHarper, as appears from his testimony, refused to do so,tellingFranklin that if Franklin wanted to effect a layoffhe should select the men himself.Both Harper and Jones credibly testified that they werenever expressly told that the position of working foremancarried with it the authority to hire, fire, or take any otheraction affecting thejobs of employees under them. In pointof fact, Harper has never participated in any way in thehiring process. Franklin has done all the interviewing ofapplicants himself while Harper has served as foreman.The same was true during Jones' tenure as warehouseforeman. However, there is evidence that Jones' predeces-sor as working foreman did participate in the employmentprocess, at least with respect to some individuals. So far asappears, no warehouse employee has been discharged sinceHarper became warehouse foreman. There were two whowere discharged during Jones' tenure in that position. Inthe case of one of them, Jones recommended the discharge,for drunkenness on the job. In the case of the other, Jonesdid not recommend the discharge, but Franklin consultedwith him concerning the man's ability before effecting thataction.As one whose workingtimeis almost entirely devoted totheperformance of physical tasks similar to thoseperformed by other warehousemen and whose compensa-tion isnot substantially greater, Harper could understand-ably regard himself, and be regarded by his fellowemployees, as more closely identified with the rank-and-filewarehouse employees than with management. As forHarper's added duties,itisundoubtedly true, as theGeneral Counsel contends, that the work assignments hemakes are mainly of a routine nature and that hisoverseeingofwarehouse operations is not basicallydissimilar from the work of a checker. And it may well bethatsomeof the other considerations on which theRespondent relies, such as the limited authority Harperexercisesto grant time off and his occasional selection ofemployees for overtime work, are not of such a substantialcharacter, standing alone, as to give him "the feeling ofcontrol, power, or superiority that one finds in a supervi-sor."5 The highly significant fact remains, however, thatHarper, as warehouse foreman, is the person who has beencharged by the Respondent with the immediate responsi-bilityfor seeing to it that warehouse operations areproperly performed and that there is no one over him otherthan Franklin, who, because of his other managementresponsibilities, is in no position to direct the warehouseemployees in the day-to-day performance of their work.Although the matter may not be free from doubt, I believe,on the evidence considered as a whole, that the authorityvested in Harper to direct the work of warehouseemployees must be regarded as of sufficiently substantial5NLRB v Security Guard Service,Inc, 384 F 2d 143, 150 (C A 5) SeealsoBensonWholesale Co,164 NLRB 536, 548; SouthFloridaLiquorDistributors, Inc,113 NLRB 109, MiamiPaper Board Mills,109 NLRB 167,responsibility to place him in the category of a supervisorwithin the meaning of Section 2(11) of the Act, rather thanthat of a straw boss or leadman as contended by theGeneral Counsel.6 I so find.C.Chronology of EventsOrganizational activities at the Respondent's warehousebegan about the middle of September 1971. The initiatorand employee leader in such activities was ArthurEastman, a warehouse employee who had been hiredearlier thatmonth. Several days after Eastman wasemployed,he suggestedto employeeJamesFitzgerald thedesirability of union affiliation for the warehouse employ-ees. Fitzgerald expressed an interest in union organization,but warned Eastman that "union" was a "real bad wordaroundOrlando Paper Company" and that Eastmanshould be careful about whom he spoke to. During the nextweek or so, Eastman spoke to the other warehouseemployees about bunging a union into the plant andreceived expressions of interest from them. Harper wasamong those to whom he spoke. Harper indicated his owninterest, but took no steps on his own to solicit employeesupport for union organization. As appears from Fitzger-ald's testimony, Harper was present, however, at one ortwo informal discussions concerning unionization whichtook place at a restaurant where some of the warehouseemployees were wont to gather for a beer after work. Atthese gatherings, Eastman did most of the talking in favorof a union. Fitzgerald could not recall Harper expressinghimself at these meetings on whether or not he favored aunion at the warehouse.On September 27, 1971, Eastman called at the unionoffice,where he met with Herman Witt, the Union'sbusiness agent. Witt gave Eastman union designation cardstodistribute to the employees. Subsequently, Eastmanmade arrangements with Witt to have the latter meet withthewarehouse employees at the union hall. Eastmaninvited Harper to come to this meeting.The meeting, held on October 1 at the union hall, wasattended by all the warehouse employees but two-Wil-liam Jones and J. D. Powell. Jones, a truckdriver, could notcome that night because he was on the road. Powell, itappears,was opposed to union organization. Before thestartof the meeting, there was a discussion concerningHarper's eligibility because of his position as workingforeman. After discussing the matter with the employeesand also with Harper, Witt declared it to be his opinionthatHarper occupied the status of a leadman or workingforeman rather than that of a supervisor. Harper was thenadmitted to the meeting.At the October 1 meeting, all seven of the warehouseemployees in attendance signed cards designating theUnion as their bargaining representative. Harper was thelast to sign. He was present, however, when the otherssigned their cards. The next day, Jones also signed a unionauthorization card. Eastman, Edwards, and Harper werepresent with Jones at a restaurant when he signed his card.Jones testified that at the restaurant Eastman and EdwardsPlasticWorkers Unionv.N L R B,369 F2d 226 (C A 7)6 SeeSkyWolf Sales, d/b/a PacificIndustries,189 NLRBNo. 135,Grand Forks Grocery Co,121 NLRB 1271 ORLANDO PAPER CO., INC.did all the talking about the Union and that Harper did nottell him until after he had signed his card that he (Harper)had signed one, too. Harper testified he never personallysolicited a union authorization card from any employee.Harper's testimony in that respect is supported by all theemployee witnesses who were questioned on that point.Under date of October 4, 1971, the Union addressed aletter to the Respondent, requesting recognition as thebargaining representative theRespondent, requestingrecognition as the bargaining representative of the ware-house employees and offering to establish its majoritystatus by written proof.?Franklin first became aware of the Union's recognitiondemand on the morning of October 6, when he returnedfrom an out-of-town business trip. Later that morning,during the coffeebreak, Franklin assembled the employeesthen present in the warehouse. In a talk to them, Franklinexpressed his disappointment and dismay that they hadchosen to go the union route He told them that if they hadproblems they wanted solved they should form a labororganization of their own, confined to company ware-housemen and bring their problems to him in that manner;he said that if the employees were dissatisfied with theirworking conditions or if money was the issue, he was surethey could come to a mutually satisfactory arrangementwithout bringing in an outside party. Franklin suggestedthat toward that end the employees appoint a spokesmanfrom among their own group to meet with him on Fridayof that week to discuss the matter further.On October 7, the Respondent sent the Union a telegraminwhich it expressed doubt of the Union's majority,questioned the appropriateness of the unit defined in theUnion's demand, declared its unwillingness to recognizethe Union on the basis of a card check, and suggested thatthe question concerning representation be resolved throughthe Board's processes.On the same day, the Union filed with the Board'sRegionalOfficearepresentationpetition,Case12-RC-3956, seeking certification as bargaining represent-ative for the Respondent's warehouse employees.On October 13, Franklin called a meeting of all thewarehouse employees and read to them a speech that hadbeen written for him. Franklin began by explaining theelection procedures that would be followed and what thelegal consequences of union certification would be. Hethen spoke of the disruption in harmonious employer-employee relations that was likely to ensue from a unionvictory and particularly stressed that the Union was reallynot concerned with employee interests, but only with thefurtherance of its own selfish ends. Referring to employeeand employer rights, he mentioned that he would nottolerate anyone in the Company discriminating againstemployees either way because of their membership orrThe unit defined in the Union's demand is identical to the one allegedin the complaint, and admittedin the answer,as appropriate for purposes ofcollective bargaining. See fn I, above8Under the Respondent's profit-sharing plan, a portion of theCompany's profits is set aside each year, allocated to individual employeesin proportion to their W-2 earnings and held in trust for them, the amountheld for each employee being evidenced by a certificategivento him Theemployees obtain no vested right to the money held for them unless theyremain in the Company's employ for about 10 years At thattime, they can383nonmembership in the Union, regardless of the outcome ofthe election. If the Union was certified, he said, theRespondent would bargain with the Union as the lawrequired it to do. But he made clear that this did not meanthat the Respondent had to agree to union terms and healso dwelt at some length on the economic losses and otherconsequences employees might expect to suffer in the eventof a strike. Franklin also stressed that the wage-price freezewould preclude the Respondent for an indefinite time frommaking wage adjustments even if the Union was selected.In the course of his remarks, he also referred to theCompany's "generous profit sharing arrangement,"8 andstated, "I know of no union shop where employees are ableto enjoy the benefits of a profit sharing program." TheGeneral Counsel does not contend that Franklin's speechwas unlawfully coercive. Its overall tenor was such,however, as to leave the employees in no doubt of theRespondent's opposition to union organization.Franklin at the end of the speech invited questions fromthe employees. There were no questions, but Eastman,speaking for the employee group, arose and read astatement.There is a conflict in the testimony as toprecisely what statement he read. According to Franklin,supported in this respect by one employee witness, thestatementwas in the form of a response to Franklin'ssuggestion made at his meeting with employees on October6 that the employees select from among them a spokesmanto deal with him on the group's behalf.9 According toEastman and other employee witnesses, the statement readby Eastman was in the form of a document bearing thesignatures of warehouse employees who had signed uniondesignation cards,iO declaring "their individual and com-bined desires as an organized body to affiliate themselveswith the Union." The above-mentioned conflict in testimo-ny is unimportant, however, and need not be resolved. Forit is undisputed that within a day or so after the meeting,Eastman, at Franklin's request, showed Franklinbothstatements and allowed Franklin to make copies of them.During the next several days, the unit employees wereindividually called into Franklin's private office andinterrogated by him concerning matters relating to theUnion.Harper had a number of such meetings with Franklin. Atone of them, Franklin commended Harper for the fine jobhe was doing, offered him a $10 raise (which Harperrefused to accept because of the wage freeze), and askedhim to commit himself to the Company and to try topersuade the warehouse employees not to vote for theUnion. At another, Franklin told Harper that Eastman hadbeen planted at the warehouse by the Union for organiza-tional purposes and specifically requested Harper to set upEastman for discharge so that he could get rid of him.iiJones was called at his home on the Saturday followingeitherwithdraw the money or have it applied toward a pension9The statement identified by Franklin as the one that was read declaredin substance that the employees had met in response to his earlier suggestionthat they form a company organization and had "definitely and firmly"decided to affiliate as a group with the Union and had selected Eastman astheir union steward.toEastman'sname headed the list of signatures, Harper's was last11These findings are based on credited testimony of Harper Franklindenied telling Harper to set up Eastman for discharge According to his(Continued) 384DECISIONS OF NATIONALLABOR RELATIONS BOARDFranklin's speech and asked to come to Franklin's office.Franklin questioned Jones on how he felt about the Unionand how he intended to vote in the forthcoming represen -tation election.When Jones stated he did not know how hewould vote, Franklin urged Jones to commit himself to theCompany and to talk the Union down among the men.Franklin said that he would feel, if the Union lost theelection, that Jones had helped bring about that result, andhe would then see to it that Jones was taken care of. "I'mnot promising you raises or anything else," Franklin said,"but I'm dust going to take care of you." Franklin thenreferred to the Respondent's profit-sharing arrangement.Producing a company record showing that Jones alreadyhad $400 standing to his credit under that arrangement,Franklin told Jones, "That's dust going to go down thedrain if this union comes in." Franklin then added that theloss of profit-sharing credits should also be a matter ofconsiderable concern to the other truckdrivers as they hadbeen with the Company longest and had "a lot more tolose."Subsequently,Franklin inquired of Jones aboutHarper's involvement in the Union.12Eastman was called to Franklin's office on October 15. Itwas at this meeting that Franklin requested to see, and wasshown, the statement signed by eight of the warehouseemployeesdeclaring their "individual and combineddesires" to affiliate with the Union. Franklin expressed hisamazement that Eastman, a new employee, was able toorganize the warehouse employees in so short a time. Hetold Eastman that he had unusual leadership qualities thatcould become an asset to management at a later time andurged him to use his leadership ability now to swing theemployees' votes to the Company's side in the forthcomingelection, thereby implying,itisfound, that if Eastmancooperated with Franklin as requested, he might anticipateeventual advancement to a management position. Franklinalso told Eastman that if what he was seeking was a wageincrease, all he had to do was to ask Franklin for one.During the course of the meeting, Franklin also questionedEastman at some length about his prior affiliation with theUnion,13 where the employee organizational meetings wereheld, who had attended them, and what was said at them.''Fitzgerald testified that, at his private talk with Franklinin the latter's office, Franklin referred to Eastman as aunion organizer who was only interested in feathering hisversion, he simply told Harper that Eastman was not doing his job properlyand that Harper should do whatever he could to correct thesituation.Franklin's testimony in that respect, however, impressed me whengiven aslacking in conviction12The above findings are based on Jones' credited testimony. Franklinadmitted summoning Jones to his office, asking Jones to vote against theUnion and to urge other employees to do the same,and talking to Jonesabout his accumulated interest under the profit-sharing plan However, hedenied asking Jones specifically how he intended to vote, stated he couldnot "recall" promising to take care of Jones if the Union lost, and testifiedthat his profit-sharing references were cast in terms of what might happen asa result of negotiations if the Union won Jones impressed me, as Franklindid not, as a particularly forthright and careful witness, and I view histestimony as more reliable than that of Franklin13Eastman told Franklin,and also testified at the hearing,that he hadnever before been a member of any labor organization.14The findings in the above paragraph are based on testimony ofEastman that I find credible Franklin's testimony is not substantially atvariance with these findings,except perhaps for the portion relating toFranklin's implied promise to advance Eastman in time to a managementposition if he helped defeat the Union According to Franklin, he simplyown nest, inquired how he (Fitzgerald) intended to vote,where theunionmeetingshad been held, and whoattended them; pointed out to him that Harper would notbe there forever and that Fitzgeraldwas next inline forHarper's job, thereby implying, without expressly promis-ing, that Fitzgerald might eventually expect promotion toHarper's job; urged Fitzgerald to persuade other employ-ees to vote against the Union; and stated, without referringto contractnegotiations, that if the Union were voted in,employees would probablylose some oftheir existingbenefits, specifically profit sharing. Fitzgerald's testimonytothe foregoingeffect,though partially denied byFranklin, is credited.isSamuel Edwardswas summonedby Franklin to thelatter'soffice for a private talk concerning the Union on orabout October 18. Franklin discussed the Company'sprofit-sharingplan and implied that under a unioncontract the employees would lose that benefit.is Empha-sizing that he did not want an outsider running theCompany, Franklin reiterated the suggestion he had earliermade that the employees get together as a group to dealwith him. If the employees'interestin unionization wasdue to the employees' dissatisfaction with their wages,added Franklin, he was confident that an arrangementmight be made to work out that problem without aunion.'?MichaelHomer testified that at his meeting withFranklin at the latter's office, Franklin asked him what hethough of the Union and how he intended to vote. Homerwas noncommittal. Franklin then told Homer that he wasgoing to get a 25-cent wageincreaseafter he was there 90days.Homer had started working for the Respondent onJuly 15, roughly 90 days before. As appears from Homer'stestimony, it was usualfor employees at the warehouse tobe given suchan increaseafter they were there 90 days.Franklin denied asking Homer how he intended to vote,but did admit asking him what he thought of the Unionand tellinghim he hoped he would "pull for the Companyside,"while discussing with him the forthcoming raise.James 'Green, the employeelongest inservice at thewarehouse, was called into Franklin's office several daysafter Franklin delivered his speech to the employees.Franklin questionedGreen about union activities andreferred to Eastmanas a unionplant who was acting in histold Eastman that Eastman with his leadership talents might someday findhimself in the position of a foreman where he wouldhaveto deal with theUnion himself Tothe extent that their respective versions are in conflict onthis point,Eastman's appears to me to be more plausible15AlthoughFranklin denied asking Fitzgerald about union meetingsand who attended them, I think it entirely likely that hedid since, as otherevidence reflects, the Respondent during this period was seekingto discoverthe extent of Harper's participation in union organizational activities.Fitzgerald's testimony about profit sharing,which Franklin also disputed, isin effect corroboratedby otherwitnessesBetween the two, Fitzgeraldimpressedme byhis overall testimony and demeanor on the witness standas the more reliable witness16 1 credit Edwards' testimony in this respect Franklin's version was thathe merely told Edwards that there was "some question"in his mind as to"how the profit sharing pension program would be affectedby [negotiation]for a new contract."ITThisfinding is based on Franklin's testimony Edwards testified, andFranklin denied, thatFranklin mentionedspecificallya 50-centhourly wageincrease I think it unlikely that Franklin would have singled out Edwards topromise a wage increase in a specific amount. ORLANDOPAPERCO., INC.own selfish interests. Franklin also told Green that if theUnion were designated as the employee representative,Green stood to lose the profit-sharing earnings that hadbeen accumulated for his account, stressing that in his casethis would be "quite a sum" as it would cover a period of 5-1 /2 years.18On October 18, 1971, a second meeting was held at theunion hall.All eight warehouse employees (includingHarper) who had designated the Union were present alongwith Witt, the Union's business agent. After a discussion ofwhat had happened since the last meeting, the employeesvoted, with but one dissenting vote, to go on strike thefollowing day to protest both the Respondent'sunfairlaborpracticesand its failure to grant the Unionrecognition.The strike began as scheduled at 11:30 a.m. on October19.All the warehouse employees, except Powell, who neverjoined the Union, and Robert Hastings, a new employeewho had started with the Respondent the preceding day,participated in the strike and picketing. Harper was amongthose who struck and picketed. Franklin admitted that hewas aware of the identity of all those participating in thestrike.The strike lasted only until about 1 p.m., when,following a meeting of Witt with the attorney for theRespondent, the picketing was discontinued and thestriking employees returned to work. As agreed upon byWitt and the Respondent's attorney, the striking employeeswere paid for the time lost while on strike.At his meeting with the Respondent's attorney, Wittrenewed the Union's demand for recognition. Witt testifiedthat he left the meeting with the belief that there was agood possibility the Respondent would now voluntarilyrecognize the Umon.19 Subsequently, however, the Unionreceived a letter from the Respondent again decliningrecognition.After the strike, Franklin, so far as appears, refrainedfrom contacting warehouse employees individually in aneffort to wean them away from the Union.However, during the latter part of October, while ahearingon the Union's representation petition waspending, the Respondent hired three new employees.20Franklin admitted that in his prehire interviews of theseemployees he interrogated them concerning their attitudetoward the Union and that his selection of them wasinfluenced in a substantial part by his belief, based uponwhat they had told him, that they would vote against theUnion, in a Board-conducted representation; election.One of these newly-hired employees, Robert CharlesHastings, who began work on October 18, was subpenaedas a witness by the General Counsel.21Histestimony, as18Franklin did not deny Green's testimony to the foregoing effect,except that his version was somewhat different with respect to the profit-sharing part of the discussionAccordingto Franklin,he simply "comment-ed that I [Franklin]did not know the legal aspects of this thing, but was he[Green] aware that in somewaythe profit sharing could be affected"Green's version strikes me as more plausible and I accept it.19There is nothing in the record,however, to indicate that theRespondent's attorney said or did anything to encourage such a belief.20TheRespondent'snormal complement of warehouse employees,including the warehouse foreman, is nine The addition of the 3 brought thenumber, at least temporarily, to 12. About November 1, 1971, after theUnionfiled its charge herein which blocked the representation proceeding,385supplemented in part by testimony of Franklin, to theextent credited, shows the following:Hastings had never worked as a warehouseman beforeand was actually interested in a job as a managementtrainee.During his prehire interview, Franklin interrogatedHastings concerning his views about union organization,explaining that the Respondent was having a fight on itshands to defeat the Union's organizational efforts. Hast-ings assured Franklin that he did not believe in unions andwas strictly a company man. Franklin then told Hastingsthatbecause of the union situation he would expectHastings to work closely with him and furnish himinformation as to employee activities; that, if Hastings waswith him on this, he had the job. Franklin also promisedHastings a bonus if the Union were defeated in theelection 22Although Hastings was actually hired as a managementtrainee, he was assigned to work in the warehouse. Theother warehouse employees were not informed that he wasnot a regular warehouse employee. After Hastings beganwork, he met with Franklin privately at a restaurant andalso frequently telephoned him at his home to transmit tohim information relating,interalia,towhat he hadobserved about employees' union attitudes and about whatemployees were planning in the way of union activities. Onone occasion, Franklin asked Hastings to contact himwhen he next observed warehouse employees gatheredtogether in a group discussing the Union as they sometimesdid, so that Franklin could come in and catch them inunion activities on working time. Hastings tried to carryout that instruction, but failed because by this time theemployees distrusted him.During another telephoneconversation, Franklin told Hastings that he had hired twonew men who could be expected to vote in favor of theCompany in the representation election and that heexpected one of them to be "a potential candidate for thetop warehouse position [Harper]."The Respondent had been notified on October 14, 1971,that a hearing would be held on October 28, 1971, on thepetition for certification filed by the Union in Case12-RC-3956. The Respondent waited until October 26, 2days before the scheduled hearing, and then filed with theRegionalDirector a motion to dismiss the Union'srepresentation petition, and a request for an administrativeinvestigation,on the asserted ground that the Union'sshowing of interest was "tainted by reason of supervisoryparticipation."Later that same day, the Union filed itsoriginal charge in this complaint proceeding. As a result,furtherproceedings in the representation case weresuspended. On November 30, 1971, simultaneously withthe issuance of the complaint in this proceeding, theone of the warehouse employees who had designated the Union, left theRespondent's employand, during that same month,one of the newly-hiredemployees,Hastings,also did.Subsequently another of the newly-hiredemployees also left,but the record does not showjust when. At the time ofthe hearing herein,the total complement of warehouse employees was againdown to rune.2iAsHastingswas obviouslya reluctant and hostile witness,the GeneralCounsel was permitted to cross-examine him under sec. 43(b) of the FederalRules of Civil Procedure.22Franklin,while not substantially disputing Hastings'testimony inmost other respects, denied that he promised Hastings a bonus. Franklin'sdenial is not credited. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard'sRegionalDirector notified the parties in therepresentation proceeding that, because of the complaint'sallegation of a refusal to bargain, the Union's representa-tion petition was being dismissed.D.Concluding Findings as to Interference,Restraint, and CoercionThe foregoing factual findings clearly establish that fromthe time the Respondent was first informed on October 6,1971, that a majority of its warehouse employees haddesignated the Union as their representative,and extend-ing at least until the time the Union filed its charge in thisproceeding,theRespondent,throughGeneralManagerand Vice President Franklin,itshighestmanagementofficial stationed at its Orlando facility, engaged in adeliberate and coercive campaign to undermine the Unionand to induce the unit employees to reject the Union astheir collective-bargaining representative.More specifical-ly,Ifind that the Respondent,through Franklin, tres-passed upon employee statutory rights in violation ofSection 8(a)(1) in the following respects:(a)By suggesting to warehouse employees at thecoffeebreakmeeting held on October 6, 1971, that theyabandon the Union and form their own employeeorganizationwith a spokesman selected from their owngroup to deal with the Respondent concerning wages andworking conditions,and byimpliedlypromising theemployees an increase in their wages and an improvementin their working conditions if they followed that suggestedcourse. SeeAmericanCableSystems,Inc., 414 F.2d 661, 664(C.A. 5);WaycrossSportswear,Inc.,160 NLRB11, 17, 21;N.L.R.B.v.Exchange Parts,375 U.S. 40.(b) By making a like suggestion to employee Edwards,accompanied by a like implied promise of benefit,duringFranklin's private talk with Edwards on or about October18.(c)By instructing Harper to find a pretext to dischargeEastman because of Franklin's resentment of Eastman'sleadership in the Union'sorganizational campaign. See,N.L R.B.v.Tidelands Marine Service,338 F.2d-44, 46 (C.A.5);Daniel ConstructionCo. v. N.L.R.B.,341 F.2d 805, 812(C.A.4);Elder-Beerman StoresCorp.,173NLRB 566.23(d) By interrogating employees individually24 how theyfelt about the Union or how they intended to vote and alsoby interrogating employees individually25 about the unionactivities of others.The foregoing interrogation,I find, wasclearly coercive,particularly as it was engaged in by theRespondent'shighest management official in the privacyofhisoffice,ina setting of unconcealed employeropposition to the Union and,in most instances,in contextwith other conduct constituting unlawful intereference,restraint,and coercion of employees.(e)By threatening employees,26 expressly or by clear23Harper,though found to be a supervisor, was a member of theemployee group that had expressed a desire for umon affiliation(known tobe such by the Respondent at least after October 15) It is thus reasonable toinfer that the instruction given Harper would likely come to the notice ofwarehouse employees24Employees Jones, Fitzgerald, Homer25EmployeesEastman,Fitzgerald, Green26Employees Jones, Fitzgerald, Edwards, Green.27Employees Jones(to take care of him);Eastman(a wage increase),implication, with the loss of accumulated credits under theRespondent's profit-sharing plan,aswell aswith thediscontinuance of that plan, if the Union was selected asbargainingrepresentative.Contrary to the Respondent'scontention, Franklin's referencesto the employees' loss orprobable loss of profit sharing if the Union were voted in,occurring in conjunction with unlawful employee interro-gationand, insome instances,with other conduct foundherein to be violative of Section8(a)(1), canscarcely beviewed as privileged predictions or expression of opinion.See,Motorola, Inc.,163NLRB 385, fn. 2;Winn DixieStores,166 NLRB 227, 235.(f)By promising or holding out to employees theprospect of economic rewards if the Union were rejectedby employees.27N L R.B. v. Exchange Parts,375 U.S. 405.(g) By soliciting employees,28 in acontext of unlawfulinterrogation, threats, or promises of benefit, to use theirinfluence to dissuade other employees from supporting orvoting for the Union.Bisso Towboat Co.,192 NLRB No.116.(h) By interrogating applicants for employment concern-ing theirattitude toward unions or union organization andby givingsubstantialweight, in hiring employees while theUnion'srepresentationpetitionwas pending, to thelikelihood that those selected for hire would vote againstthe Union.(i)By conditioningHastings'employment on hisagreementto act as an informer for the Respondent withrespect to employee unionactivities,and by promisingEdwards a bonus if the Union were defeated in theelection.(j)By interrogating Edwards and soliciting reports fromhim concerning employees' union attitudes and what theywere planningin the way of union activities.E.Concluding Findings as to the Respondent'sRefusal toBargain1.As to the appropriate unitThe Respondent's answer expressly admits that the unitdefined in the complaint-as spelled out in footnote 1,above-is a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Actand, with the modification stated in the marginal note, it isso found.292.As to the Union's majority statusIt is not disputed that the Union, when it made its initialbargaining demand on October 6, 1971, held eight dulyexecuted designation cards from among the nine ware-house employees, including Harper. Deleting Harper'scard, as he has been found to be a supervisor and thereforeFitzgerald(promotion to the warehouse foreman's job)28 Jones, Eastman,Fitzgerald29The unit admitted to be appropriate includes thejob category of"workingforemen."At the time of the hearing, so far as appears, there wasonly one "workingforeman" position at the warehouse, that occupied byHarper whom I have foundto bea supervisorTo avoid any possibleconfusion or misunderstanding,I shall delete the words"working foremen,"from the definition of the unitI findappropriate herein ORLANDO PAPER CO., INC.not in the appropriate unit, it follows that the Union wasthen the designated bargaining agent of seven of the eightemployees in the appropriate unit, a clear majority.30An issue relating to the Union's majority arises, however,from the Respondent's contention that the Union'smajority was "tainted," and therefore not cognizable bythe Board, because of Harper's asserted participation as asupervisor in the Union's organizational efforts. For thereasons stated below, I find that contention to be withoutmerit.The Board has never held thatanyparticipation by asupervisor in a union organizing campaign, regardless ofhow marginal his supervisory status or how slight hisparticipation in the campaign may be, is sufficientper setoinvalidate the authorization cards of all employees havingknowledge of his interest in the union. Board precedentsreflect that the Board will not invalidate designation cardsfor supervisory taint unless it is affirmatively established asa minimum, either that the participation of the supervisorypersonnel in the organizational campaign was of such akind as to have implied to the employees signing the cardsthat their employer favored the union, or that there is areasonable basis for believing that the employees whosecards are sought to be invalidated were coercively inducedtodesignate theUnion through fear of supervisoryretaliation.31Applying that broad standard, I do notbelieve a finding of supervisory taint is reasonably justifiedon the record in this caseIt should be observed, to begin with, that although all thewarehouse employees who signed cards appeared aswitnesses and were subject to cross-examination by theRespondent, there is not the slightest suggestion in thetestimony of any of them that his designation of the Unionwas influenced by anything Harper said or did. As therecord shows, Arthur Eastman, a rank-and-file employee,was almost single-handedly responsible for organizing thewarehouse employees. It was he who first broached theidea of union organization to employees, obtained theirexpressions of interest, contacted the Union, obtained anddistributed authorization cards, and arranged the meetingat the union hall where most of the cards were signed.Harper's participation in the organizational campaign wasrelativelyminimal and essentially that of a follower ratherthan a leader.Accepting the evidence most favorable to the Respon-dent,Harper's participation in the Union's organizingeffort was restricted to the following: (1) his presence onseveral occasions prior to the first formal union meeting atemployee after-work restaurant gatherings at which unionorganization was one of the topics of conversation; (2) hisattendance at the October 1 union meeting at which all butone of the designation cards were signed; and (3) hispresence on the following day, along with Eastman and30On October 19, 1971, at the time of the strike, when the Unionrepeated its bargaining demand, the Union held seven unrevokeddesignations in a unit of nine, assuming that Hastings (actually hired as amanagement trainee)is deemed included in the unit.31See the following cases in which, notwithstanding supervisoryparticipation in an organizing campaign,the Board found the evidenceinsufficient to support a finding of supervisorytaintClayCity Beverages,Inc, 176 NLRB681, JuanitaPackingCo,182 NLRB 934,WKRG,190NLRB No.34, AeroCorp v. N.L.R B,149 NLRB 1283, enfd363 F 2d 702387Edwards, at the restaurant meeting with Jones when Jonessigned his designation card. There is no evidence, however,that at any of these meetings, or at any other time, Harperpersonally solicited any employee to join the Union; suchevidence as appears on that point is all to the contrary.32There can be little doubt, of course, that Harper's verypresence at the October 1 meeting and at the meeting withJones was in itself a manifestation of his support of theUnion, even though, as the evidence shows, he did notorally express himself to that effect before the cards weresigned.And it may be assumed, even though there is noaffirmative evidence to that effect, that Harper, who hadearlier expressed to Eastman his interest in the Union, didnot conceal that interest in the conversations concerningtheUnion that had earlier occurred at the restaurantgatherings. Yet, in the circumstances of this case, I think itwould be a wooden application of law to rule ona per sebasis that, simply because Harper in this Decision has beendetermined to be a supervisor, his manifestation of supportfor the Unionmustbe viewed as also a manifestation ofmanagement support. Harper, as a working foreman, was alow level supervisor and, as my findings above reflect, amarginal one at that, whose status as a supervisor underthe Act was not clear to him, to other employees, or to theUnion at the time. As the greatest part of his working timewas devoted to work tasks identical to those of otherwarehousemen, he could understandably consider himself,and be considered by his fellow employees, as more closelyaligned in interest with the warehouse employees than withmanagement. It is evident from the record that inparticipating in the restaurant discussions and in attendingthemeetings referred to above, Harper viewed hisrelationship to other warehouse employees as that ofemployee to employee rather than that of supervisor toemployee. And it would be most unreasonable to supposethat the warehouse employees would have viewed thesituation differently, so as to regard Harper's show ofsupport of the Union as reflecting a management ratherthan a personal stance.The events following the Union's bargaining demandserve to confirm that the warehouse employees could nothave been misled to join the Union by a belief that this iswhat management wanted. After the demand, the Respon-dentmade it plain that it was strongly opposed to theUnion by embarking upon a vigorous campaign toundermine and defeat the Union. Notwithstanding theRespondent's manifested opposition to the Union, whichmade it obvious to the employees that, in matters affectingtheUnion, Harper in no way spoke for management, theemployees who had designated the Union reaffirmed theirdesire for union representation by voting on October 18 tostrike for recognition, and by doing so the following day.Nor does this record fairly allow an inference that the(C A.D.C ). And see,also,StevensonEquipment Co,174 NLRB 865, 866;Turner's Equipment Co,189 NLRB No 2332On evidence of supervisoryparticipationby a minor supervisorstrikinglysimilar to that outlinedabove,the BoardinClay City Beverages,Inc, supra,foundthattherewas notenoughto support a conclusion ofsupervisory taintAnd see also,WKRG-TV, supra,where,on evidenceshowing that supervisorsnot only signed cards andattended union meetingsbut also made proumonremarks, the Board found no sufficientbasis forinvalidatingdesignation cards on thegroundof supervisoryinducement 388DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees' designation of the Union and their subsequentreaffirmation of union allegiance may have been influ-enced by a fear of future retaliation at the hands of Harper.Harper's show of interest in the Union was hardly somarked as to lead employees to fear possible retribution athis hands if they did not go along. Not so much as a hint ofany such fear is disclosed in the testimony of those whodesignated the Union, all of whom appeared as witnesses.Further,Harper was a minor supervisor with limitedauthority or opportunity to affect the job interests ofemployees. The employees had the assurance of Franklin,given to them in his speech, that they would be protectedfrom any reprisal because of their nonsupport of theUnion. Having that assurance and knowing they couldreport to Franklin any maltreatment or discrimination byHarperwith the expectation of sympathetic responsebecause of Franklin's own strong opposition to the Union,the employees were scarcely likely to harbor any fear ofretaliationby Harper if they did not share his unionviews.33In the reasons stated, and in light of the precedents citedin footnote 31, above, I conclude, and find, that theRespondent's defense of supervisory taint is unsupported. Ifurther conclude and find, as alleged in the complaint, thatat all times since October 1, 1971, the Union was thevalidlydesignated representative of a majority of theemployees in the appropriate unit.3.As tothe refusal to bargain and the need fora remedial bargaining orderThere is no dispute that the Respondent refused to honortheUnion's bargaining requests. The question remains,however,whether in the circumstances of this case,considering particularly theRespondent's other unfairlabor practices, a finding of an 8(a)(5) violation and aremedialbargainingorder are warranted under theprinciples declared inN.L.R B. v. Gissel Packing Co.,395U.S. 575. I find for reasons stated below that they are.As shown by the findings earlier made, the Respondentimmediately upon learning of the Union's bargainingdemand embarked upon a deliberate and coercive cam-paign to undermine the Union's majority support. Themultifarious unfair labor practices in which the Respon-dent engaged are summarized in section III, D, above. Asisevident therefrom, the Respondent's unfair practiceswere designed, not only to coerce the defection ofemployees who had already designated the Union, but alsoto dilute union strength in any forthcoming representationelection through use of unlawful hiring practices. It is atleast worthy of note, though not of controlling significance,that this case does not present a situation where a union'sstrategy from the beginning was to seek bargaining rightswithout an election. The Union did petition for arepresentation election shortly after securing its majority.And it was led to file its unfair labor practice charges,blocking an election, only after the Respondent hadengaged in numerous acts of unlawful conduct tending todestroy the laboratory conditions for a fair election, and33 See,WKRG-TV,Inc, supra,Stevenson Equipment Co, supra,at p 866.had then, shortly before the scheduled "R" case hearing,filed a motion to dismiss the representation petition foralleged supervisory taint in the Union's showing of interest.Against the background of the Respondent's unfair laborpractices, the Union could reasonably interpret the filingof the motion as evidencing a disposition on the Respon-dent's part to stall an election as long as possible to allowmore time for its coercive campaign to have an erodingeffect on the Union's majority. The Respondent is scarcelyin a position to claim that its motion to dismiss therepresentation petition was designed to protect the employ-ees in their freedom of choice when it was then itselfengaged in unlawful practices tending to pollute theatmosphere required for a fair election.The Respondent's unfair labor practices were substan-tial,pervasive, and extensive. In one form or another, theydirectly reached virtually every employee in the unit at thetime of the Union's bargaining demand, plus those whomthe Respondent later hired with an object of diluting theUnion's majority. Considered in combination, these unfairlabor practices are sufficiently egregious, in my opinion, toplace them within theGisselfirst category of unfair laborpractices, i.e., those that are so serious, pervasive, andextensive as to make a bargaining order the only availableand effective remedy therefor.But even ifnot so viewed, itisclear that, at the very least, they fall within theGisselmiddle category of "less pervasive practices which none-theless still have a tendency to undermine union strengthand impede the election process." As unfair labor practiceswithin that category, they would justify underGissel abargaining order based upon the Union's majority cardshowing and the Respondent's rejection of the Union'sbargaining demand if-as I believe to be true in thiscase-other relevant considerations confirm "that thepossibilityof ensuring a fair election by the use oftraditional remedies, though present, is slight, and thatemployee sentiment once expressed through cards would,on balance, be better protected by a bargaining order." Inno event, can the Respondent's extensive unfair laborpractices reasonably be regarded as falling within the thirdGisselcategory of "minor" misconduct having only a"minimal impact on the election machinery." There can beno doubt that if the Union had proceeded to an electionand lost and had then filed objections to the election basedupon the Respondent's conduct that has been foundunlawful in this case,34 the Board, applying well-settledstandards, would have found such conduct clearly suffi-cient to constitute interference with the holding of a fairelection and would have set aside the election on thatground.The Respondent argues, nevertheless, that a remedialorder is inappropriate in this case because, following mostof the Respondent's unfair labor practices, every employeewho had signed a union authorization card struck, therebydisclosing, the Respondent asserts, that the unfair laborpractices produced little or no impact on the employees'allegiance to the Union. I find that argument unpersuasive.The test which the Board applies in matters of this kind,and whichGisselrecognizes to be proper, is not whether34Most of the Respondent's 8(a)(1) violations occurred after the filing ofthe Union's representation petition ORLANDO PAPER CO., INC.389the unfair labor practices involved have actually succeededin intimidating employees, but whether, in the words ofGissel,they have "thetendencyto undermine majoritystrength and impede the election processes." (Emphasissupplied.) Clearly, the Respondent's unfair labor practicesdid have that tendency. Moreover, it is not to be presumed,simply because the union employees still maintained theirsolidarity on the day of the strike, that the Respondent'sunfair labor practices could not thereafter have had theirintended impact. The coercive pressures generated by theRespondent survived the strike and might still have led theemployees, or some of them, to the view that discretion wasthe better part of valor and that, rather than risk the loss ofexisting benefits the Respondent had threatened or forfeitthe rewards it had promised, it would be more prudent forthem to abandon the Union.If the employees' October 18 strike for recognition hasany meaningful place in assessing the appropriateness of abargaining order in this case, I think it weighs on the sideof the scale favoring such an order. One of the basicquestions in aGissel-typecase-i.e., one in which inde-pendent unfair labor practices are present-is whether amajority card count provides, on balance, a more reliabletestof employee representation desires than would thenormally preferred method of an election. The employees'strike and picketing activity, unmistakably demonstratingmajority support of the Union, quite clearly adds to thereliabilityof the majority card showing as an accuratebarometer of the employees' true desires.35Other considerations declared relevant inGisselalsopoint to the appropriateness of a bargaining order in thiscase.Thus, Franklin, who on behalf of the Respondentcommitted the unfair labor practices, is still the manager oftheRespondent's Orlando operation. His demonstratedpropensity to disregard employee rights safeguarded by theAct heightens the possibility that statutory violations mayrecur. Further, I do not believe that the use of traditionalremedies would completely erase the continuing effects ofthe Respondent's past violations, or definitely ensure that afair election can be held that would serve to effectuatestatutory policy. Thus, to give but one example, it seems tome that, notwithstanding a cease-and-desist order, Frank-lin's threat to eliminate the Respondent's profit-sharingplan and the employees accumulated credits under thatplan would continue to retain their coercive force. For,even if such threats were not repeated, the employees couldnot easily forget that the threats had been made and wouldknow that the Respondent was in a position to carry outsuch threats if only through the guise of professed good-faith bargaining.Apart from the potential lingering effects of theRespondent's coercive conduct, there is in this case a moreserious impediment to the holding of a fair election thatwould satisfy statutory policy. I refer specifically to theunlawful hiring practices which the Respondent adoptedand implemented for the purpose of diluting unionstrength.Although only one of the three new antiunionemployees whom the Respondent had theretofore hired inthatmannerwas stillin the Respondent's employ at thetime of the hearing, the record shows that the Respondentnormally has an unusually high employee turnover rate.There is no indication in the record that the Respondenthas abandoned its unlawful hiring practices. Nor is thereany basis for belief that it will do so before a finalenforceablecease-and-desist order, which may be sometime off, is entered in this case. By that time, theRespondent, aided by turnover and its unlawful hiringpractices, will be in an even stronger position to succeed inaccomplishing the very purpose-defeat of the Union in anelection-that its unfair labor practices were designed toachieve. To deny a bargaining order as a remedy for theRespondent's unfair labor practices would thus allow theRespondent to profit from its own unfair labor practices.In sum,Iam of the opinion, and find, that theRespondent's unfair labor practices are of such a nature asto require a bargaining order to undo their unlawful effectsin a manner sufficient to effectuate the policies of the Act.In addition, I am of the opinion, and find, that thepossibility ,of erasing the coercive effects of these unfairlaborpractices through traditional remedies, even ifpresent, is so slight as to lead to the conclusion that, onbalance, the employees' majority designation of the Unionas expressed in their authorization cards provides in thiscase a more reliable measure of the employees' true desiresthan would be provided by an election. Accordingly, I findthat the Respondent, by failing and refusing, since October6, 1971, to recognize the Union as the majority representa-tive of its employees in the appropriate unit found above,violated Section 8(a)(5) and (1) of the Act and that toeffectuate the policies of the Act, a bargaining order isnecessary, not only to remedy that violation, but also toremedy the Respondent's independent 8(a)(1) violations.CONCLUSIONS OF LAW1.Allproduction employees, including truckdrivers,employed by the Respondentat itsOrlando, Florida,facility,but excluding guards, professional employees,salesmen,technical employees, office clerical employees,and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.The Union at all times since October 1, 1971, hasbeen, and now is, the exclusive representative of all theemployees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.3.By refusing on October 7, 1971, and at all timessince, to recognize and bargain collectively with the Unionas the exclusive representative of its employees in theappropriate unit, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) of the Act.4.By the aforesaid refusal to bargain, and by engagingin the conduct summarizedin sectionIII,D, above, theRespondent has engagedin,and is engagingin,unfair35This is not to suggest, however, that, absent independent unfair labor'current Board policy, be enough to support a bargaining order See,Lindenpractices making a fair election unlikely, a majority card showing coupledLumber Division, Summer & Co,190 NLRB No 116with a recognition strike and picketing by the card signers would, under 390DECISIONS OF NATIONALLABOR RELATIONS BOARDlabor practices within the meaning of Section 8(a)(1) of theAct.5.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that theRespondent be ordered to cease and desist from them, andfrom like and related unfair labor practices, and that ittake the affirmative action provided for in the recommend-ed Order, below, which I find necessary to effectuate thepolicies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 36ORDERThe Respondent, Orlando Paper Co., Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Directly or indirectly threatening employees with theloss of profit sharing or other existing benefits or with anyother economic reprisals, because of the employees'selection of the Umon, or any other labor organization, astheir bargaining representative.(b)Directly or indirectly promising employees benefitsor other rewards for the purpose of dissuading them fromjoining, remaining members of, or supporting the Umon,or any other labor organization.(c) Suggesting to or encouraging employees in a coercivecontext to form an employee committee or other labororganization limited to employees of the Respondent todeal with the Respondent concerning wages and workingconditions.(d) Coercively interrogating employees concerning theirunion membership, sympathies, or activities, or those ofother employees.(e)Coercively soliciting employees to use their influenceto dissuade other employees from joining or supporting theUnion, or any other labor organization.(f) Instructing any supervisor to find a pretextual reasonfor discharging any employee, ostensibly for cause, butactually because of his union activities.(g) Interrogating applicants for employment concerningtheir union sympathies or attitudes relating to unions orunion organization.(h)Conditioning the hire of any employee upon hiswillingness to act as an informer for the Respondentconcerning the union activities of employees, or solicitingany employee to act as such an informer.(i)Refusing to bargain collectively with the Union,Teamsters, Chauffeurs, Warehousemen and Helpers LocalUnion No. 385, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive bargaining represent-ative of the employees in the following unit:Allproduction employees, including truckdrivers,employed by the Respondent at its Orlando, Florida,facility, but excluding guards, professional employees,salesmen, technical employees, office clerical employ-ees, and supervisors as defined in the Act.(j) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join,or assisttheUnion, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain fromany and all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain with the Union named aboveas the exclusive representative of the employees in theappropriate unit described above with respect to rates ofpay, wages, hours of employment, and other conditions ofemployment, and if an understanding is reached, embodysuch understanding in a signed agreement.(b) Post at its facility in Orlando, Florida, copies of theattached noticemarked "Appendix." 37 Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 12, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.38ss In the event no exceptions are filed asprovided bySec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes37 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourtof Appeals,the words in the noticereading "Posted byOrderof the National LaborRelations Board" shall read "Posted pursuantto a Judgment of the United StatesCourtof Appeals enforcingan Order ofthe NationalLaborRelations Board."38 In the eventthatthis recommendedOrderisadoptedby the Boardafter exceptions have been filed,thisprovisionshall be modified to read-"NotifytheRegional Director for Region 12, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial, in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, Orlando Paper Co., Inc., violated thelaw and has ordered us to post this notice.WE WILL NOT threaten you with the loss of profitsharing or other existing benefits, or with any othereconomic harm, for joining, supporting, or selecting as ORLANDO PAPER CO., INC.abargaining representative Teamsters,Chauffeurs,Warehousemen and Helpers Local Umon No. 385,affiliated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.WE WILL NOT promise you raises, benefits, or otherrewards to keep you from joining or supporting theUnion.WE WILL NOT ask you to abandon the Union and,instead,to form a committee or other group of yourown for the purpose of dealing with us concerningwages and working conditions.WE WILL NOT question you about your unionmembership,sympathies,or activities,or about those ofother employees.WE WILL NOT ask any of you to use your influencewith other employees to keep them from joining orsupporting the Union.WE WILL NOT ask any supervisor to find an excuse tofire any employee whom we actually want to get rid ofbecause of his union activities.WE WILL NOT question any applicant for employ-ment as to how he feels about unions or unionorganization.WE WILL NOT make it a condition to the hire of anyemployee that he agree to act as a spy for us on mattersconcerning the union activities of employees,nor willwe ask any of our employees to act as such a spy.WE WILL NOT in any other way punish you forsupporting or joining the Union,or any other union.WE WILL bargain collectively on request with391Teamsters,Chauffeurs,Warehousemen and HelpersLocal Umon No. 385, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America as the exclusive representativeof all our employees in the appropriate unit describedbelow with respect to wages, hours of employment, andother conditions of employment,and if an understand-ing is reached,we will embody such understanding in asigned agreement.The appropriateunit is:Allproduction employees,including truckdnvers,employed by us at our Orlando,Florida,warehouse,but excluding guards,professional employees,sales-men, technical employees,office clerical employees,and supervisors as defined in the Act.DatedByORLANDO PAPER CO., INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysform the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Room 706, Federal OfficeBuilding,500 Zack Street,Tampa, Florida 33602, Tele-phone 813-228-7711, Ext. 227.